     Case 3:19-cv-00169-JLS-BGS Document 80 Filed 04/19/21 PageID.6192 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL TESTONE, COLLIN                             Case No.: 19-CV-169 JLS (BGS)
      SHANKS, and LAMARTINE PIERRE,
12
      on behalf of themselves, all others                 ORDER GRANTING MOTION TO
13    similarly situated, and the general public,         WITHDRAW ESTEVAN LUCERO
                                        Plaintiffs,       AS ATTORNEY OF RECORD FOR
14
                                                          PLAINTIFFS AND DISCHARGING
15    v.                                                  APRIL 13, 2021 ORDER TO SHOW
                                                          CAUSE
16    BARLEAN’S ORGANIC OILS, LLC,
17                                     Defendant.         (ECF Nos. 78, 79)
18
19          On April 13, 2021, the Court ordered Plaintiffs Michael Testone, Collin Shanks, and
20    Lamartine Pierre (collectively, “Plaintiffs”) to show cause why Estevan R. Lucero should
21    not be terminated as one of their attorneys of record. See generally ECF No. 78 (“OSC”).
22    On April 16, 2021, Plaintiffs moved to withdraw Mr. Lucero as their attorney of record.
23    See generally ECF No. 79 (“Mot.”). Per the Motion, “Plaintiffs will continue to be
24    represented by their remaining counsel of record.” Id.
25    ///
26    ///
27    ///
28    ///

                                                      1
                                                                                19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 80 Filed 04/19/21 PageID.6193 Page 2 of 2



 1          Good cause appearing, the Court GRANTS Plaintiffs’ Motion and DISCHARGES
 2    the OSC. The Clerk of the Court SHALL TERMINATE Mr. Lucero as Plaintiffs’
 3    attorney of record.
 4          IT IS SO ORDERED.
 5    Dated: April 19, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                       19-CV-169 JLS (BGS)
